Opinion by
Walker, R. S., P. J.
§ 1313. Certiorari is not a writ of right; what petition for must show. The writ of certiorari is not granted as a matter of right. The application for it is addressed to the discretionary power of the court, and should show that the applicant has rights, or a valid defense, of which he has been deprived by the erroneous action of the inferior tribunal, or that without fault or want of diligence on his part he has been unable to present .his rights or his defense. [Clark v. Hutton, 28 Tex. 123.] Where a party fails, without good cause shown for such failure, to present his case before the justice, he is not entitled to be relieved from the consequences of his own neglect, by granting him a writ of certiorari. [Haley v. Villeneuve, 11 Tex. 617.] The law exacts of a litigant vigilance at his peril. “ Vigilantibus non dormientibus lex favet.” The petition for certiorari in this case failing to show such facts as entitled appellant to the writ, the suit was properly dismissed.
Affirmed.